Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 13, 17, 21, 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 17, 21 of U.S. Patent No. 11109027 (16477430). Although the claims at issue are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 13, 15, 17, 19, 21, 23, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110268183 A1-Sole et al (Hereinafter referred to as “sole”), in view of US 20160100175 A1-Laroche et al (Hereinafter referred to as “Laroche”).
Regarding claim 17, Sole discloses a method comprising: 
determining at least that a first coding mode ([0020], uses several transform but each is fixed to the intra mode selected. In other words, a first coding mode, intra prediction defines a transform; [0084], wherein each of the set of transforms may be non-separable or separable)); and
encoding the residual block according to a second coding mode ([0020], each residual is encoded with its transform);
wherein the first coding mode indicates a first 2D transform for coding the residual block, wherein the first 2D transform is from a set of non-separable 2D transforms ([0020], uses several transform but each is fixed to the intra mode selected. In other words, a first coding mode, intra prediction defines a transform; [0084], wherein each of the set of transforms may be non-separable or separable));
wherein the second coding mode indicates a second 2D transform for coding the residual block, wherein the second 2D transform is from a set of separable 2D transforms ([0020], uses several transform but each is fixed to the intra mode selected. In other words, a second coding mode, intra prediction defines a transform; [0084], wherein each of the set of transforms may be non-separable or separable));
Sole fails to explicitly disclose in detail determining at least that a first coding mode is disabled; wherein enabling or disabling the coding of the residual block according to said second coding mode depends on said first coding mode.
However, in the same field of endeavor, Laroche discloses determining at least that a first coding mode is disabled and wherein enabling or disabling (520) the coding of the residual block according to said second coding mode depends on said first coding mode ([0048], wherein enabling or disabling the residual).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Sole to disclose a determining at least that a first coding mode is disabled and wherein enabling or disabling the coding of the residual block according to said second coding mode depends on said first coding mode as taught by Laroche, to improve coding efficiency ([0095]).
Regarding claim 19, Sole discloses the method of claim 17, wherein the second coding mode is from a set of candidate coding modes and at least one of the candidate coding modes of the set of candidate coding modes are identified according to the first coding mode ([0020], wherein the different intra modes are interpreted as the candidate coding modes).
Regarding claim 9, analyses are analogous to those presented for claim 17 and are applicable for claim 9 (decoding is the opposite of the encoding)
Regarding claim 11, analyses are analogous to those presented for claim 19 and are applicable for claim 11
Regarding claim 13, analyses are analogous to those presented for claim 17 and are applicable for claim 13 (decoding is the opposite of the encoding), device comprising at least one processor (Sole, [0052-0053]).
Regarding claim 15, analyses are analogous to those presented for claim 19 and are applicable for claim 15
Regarding claim 21, analyses are analogous to those presented for claim 17 and are applicable for claim 21, device comprising at least one processor (Sole, [0052-0053]).
Regarding claim 23, analyses are analogous to those presented for claim 19 and are applicable for claim 23.
Regarding claim 25, analyses are analogous to those presented for claim 17 and are applicable for claim 25.
Regarding claim 27, analyses are analogous to those presented for claim 19 and are applicable for claim 27.
 Claims 12, 16, 20, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110268183 A1-Sole et al (Hereinafter referred to as “sole”), in view of US 20160100175 A1-Laroche et al (Hereinafter referred to as “Laroche”), in further view of US 20100135387 A1-Divorra Escoda et al (hereinafter referred to as “Div”).
Regarding claim 20, Sole discloses the method of claim 19,
 	Sole and Laroche fail to disclose wherein the encoding of the residual block
according to the second coding mode is enabled when the first coding mode
belongs to a predefined set of candidate coding modes.
However, in the same field of endeavor, Div discloses wherein the encoding of the residual block according to the second coding mode is enabled when the first coding mode belongs to a predefined set of candidate coding modes ([0049]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the method disclosed by Sole and Laroche to disclose wherein the encoding of the residual block according to the second coding mode is enabled when the first coding mode belongs to a predefined set of candidate coding modes. as taught by Div, to improve coding efficiency ([0049]).
Regarding claim 12, analyses are analogous to those presented for claim 20 and are applicable for claim 12.
Regarding claim 16, analyses are analogous to those presented for claim 20 and are applicable for claim 16.
Regarding claim 24, analyses are analogous to those presented for claim 20 and are applicable for claim 24.
Regarding claim 28, analyses are analogous to those presented for claim 20 and are applicable for claim 28.
Allowable Subject Matter
Claims 10, 14, 18, 22, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487